IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1062
                            Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIAN KEITH TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Brian Taylor appeals his convictions for sexual abuse in the second degree

and child endangerment. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Brian Taylor was convicted of eleven crimes for his actions with the minor

children of his then-girlfriend. On appeal, he challenges the sufficiency of the

evidence supporting his convictions for seven of those crimes1

I.     Background Facts and Proceedings.

       The girlfriend has six children, born between 2006 and 2016.2 Taylor and

the girlfriend met in 2012, moved in together into a home in Vinton in 2013, and

separated in May 2017. In July 2017, the girlfriend and her children moved to a

home in Cedar Falls. The girlfriend and Taylor soon reconciled, and Taylor moved

into the Cedar Falls home. In May 2018, Taylor, the girlfriend, and all six children

left the Cedar Falls home and moved to Texas. Allegations Taylor abused the

children in Iowa were reported to Texas authorities, which led to an investigation

by Cedar Falls police and charges filed in Iowa.

       Following a jury trial, Taylor was convicted of eleven crimes. He was

convicted of one count of sexual abuse in the second degree (involving the oldest

child), two counts of lascivious acts with a child (one count involving each of the

oldest two children), two counts of indecent exposure (one count involving each of

the oldest two children), and six counts of child endangerment (one count involving

each of the six children).     The court sentenced Taylor to a combination of

concurrent and consecutive sentences that resulted in a term of incarceration not




1 Taylor does not challenge his convictions for the other four crimes.
2 Taylor is the father of the girlfriend’s youngest child. Taylor is not the father of
the oldest five children.
                                          3


to exceed thirty-two years. Taylor appeals, arguing the evidence is insufficient to

support the sexual-abuse and child-endangerment counts.3

II.    Standard of Review.

       “We review the sufficiency of the evidence for correction of errors at law.”

State v. Donahue, 957 N.W.2d 1, 7 (Iowa 2021) (quoting State v. Kelso-Christy,

911 N.W.2d 663, 666 (Iowa 2018)). “We view the evidence in the light most

favorable to the State, including legitimate inferences and presumptions that may

fairly and reasonably be deduced from the record evidence.” Id. (quoting State v.

Tipton, 897 N.W.2d 653, 692 (Iowa 2017)). “We determine evidence is sufficient

when the record contains substantial evidence to support conviction.”               Id.

“Substantial evidence exists when the evidence would convince a rational fact

finder the defendant is guilty beyond a reasonable doubt.” Id. (quoting Kelso-

Christy, 911 N.W.2d at 666).




3 The State argues Taylor failed to preserve error on all issues presented on
appeal. The State acknowledges Taylor preserved error on his challenge to the
sexual-abuse count, but the State argues Taylor failed to properly argue the
sufficiency of the evidence supporting the child-endangerment counts before the
district court. Our review of the transcript shows Taylor uttered a brief evidentiary
challenge to the child-endangerment counts in his oral motion for judgment for
acquittal, and the parties’ later arguments show the issue of whether Taylor’s
actions presented a “substantial risk” to the children was fully presented to the
court. Thus, Taylor’s challenge to the child-endangerment counts is preserved for
our review. In contrast, Taylor’s short and unsupported references in his brief to
an improper directed verdict for the State and a request for a new trial based on a
weight-of-the-evidence analysis are inadequate to present these issues for our
review. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of
an issue may be deemed waiver of that issue.”); Soo Line R.R. Co. v. Iowa Dep’t
of Transp., 521 N.W.2d 685, 691 (Iowa 1994) (“[R]andom mention of [an] issue,
without elaboration or supportive authority, is insufficient to raise the issue for our
consideration.”).
                                            4


III.   Sufficiency of the Evidence.

       A.     Sexual Abuse in the Second Degree

       To convict Taylor of sexual abuse in the second degree, the district court

instructed the jury that the State must prove both of the following:

              1. Between [July 1], 2017, and [the oldest child’s twelfth
       birthday in] April, 2018, the defendant performed a sex act with [the
       oldest child].
              2. The defendant performed the sex act while [the oldest child]
       was under the age of 12 years.

       The oldest child testified to an incident when Taylor picked her up, held her

“like a baby,” and touched her vagina over her clothes. Taylor does not dispute

this testimony provides substantial evidence to satisfy the requirement that he

performed a sex act with the child. See Iowa Code § 702.17 (2017) (defining “sex

act” to include “[c]ontact between the finger or hand of one person and the genitalia

or anus of another person”); Donahue, 957 N.W.2d at 10–11 (“A sexual abuse

victim’s testimony alone may be sufficient evidence for conviction.”). However,

Taylor challenges whether the evidence supports finding the child was under the

age of twelve at the time of the sex act.

       The oldest child testified the sex act occurred in the Cedar Falls home while

Taylor lived with them. Taylor moved into the home in summer or autumn of 2017,

the child’s twelfth birthday occurred in April 2018, and everyone moved out of the

home about one month later in May 2018. While the child could not pinpoint

exactly when the sex act occurred during her testimony, she testified the sex act

occurred during the school year while the weather was “warm.” The child also

testified that after the sex act, Taylor similarly tried to pick her up like a baby on

later occasions, but she began resisting him and he eventually stopped. The
                                          5


potential timeframe living in the house being mostly before the child’s twelfth

birthday in April and the child’s testimony that the weather was “warm” during the

sex act and that she started struggling when Taylor picked her up after the sex act

all supports finding the sex act occurred while the child was under twelve years

old.

       Furthermore, the sex act occurred in the context of the child’s testimony of

Taylor engaging in many acts of sexual behavior towards her, some of which

formed the basis of Taylor’s other convictions. According to the child’s testimony,

Taylor showed pornography to the child. Taylor told the child to wear a sex toy.

Taylor grabbed the child’s buttocks. Taylor repeatedly exposed his penis to the

child and masturbated in her presence, sometimes asking her to touch his penis.

The child definitively testified this sexual behavior occurred in Cedar Falls before

the child’s twelfth birthday.   Similarly, the second oldest child testified Taylor

slapped her buttocks, exposed his penis to her, and showed her a sex toy while

they lived in the Cedar Falls home. Considering the record as a whole, including

the environment of Taylor directing sexual behavior at the children under age

twelve, the evidence is sufficient for the jury to conclude the oldest children was

under age twelve when Taylor performed a sex act with her. Therefore, we affirm

his conviction for sexual abuse in the second degree.

       B.     Child Endangerment

       To convict Taylor of child endangerment, the district court instructed the jury

the State must prove all of the following for each of the six children:

             1. Between the 1st day of July, 2017, and the 30th day of April,
       2018, the defendant was the parent, guardian, person having
                                          6


       custody or control of [the child] or a member of the household in
       which [the child] resided.
              2. [The child] was under the age of fourteen years.
              3. The defendant knowingly acted . . . [i]n a manner creating
       a substantial risk to the child’s physical health or safety . . . .[4]

       Taylor specifically challenges the evidence supporting the third element,

that he knowingly created “a substantial risk to [each] child’s physical health or

safety.” “A ‘substantial risk’ in the context of child endangerment is ‘[t]he very real

possibility of danger to a child’s physical health or safety.’” State v. Folkers, 941

N.W.2d 337, 339 (Iowa 2020) (alteration in original) (quoting State v. Anspach, 627

N.W.2d 227, 233 (Iowa 2001)).

       The three oldest children and the girlfriend all testified about Taylor’s

extensive drug use in the home, specifically methamphetamine and marijuana use.

A parent’s drug use satisfies this third element if the State proves a “nexus between

the drug use and the creation of a substantial risk of harm to the child.” Id.; accord

In re M.S., 889 N.W.2d 675, 682 (Iowa Ct. App. 2016) (in a termination-of-parental-

rights proceeding, stating “the mere fact of [drug] use does not establish

adjudicatory harm” and “the State must establish a nexus between the father’s

cannabis use and an appreciable risk of adjudicatory harm”).

       The girlfriend testified she and Taylor “frequently” used drugs, often while

the children were in and around the home. The girlfriend also testified their drug



4 The instructions varied between the children and allowed different theories to
satisfy element 3 for the different children, but element 3 could be satisfied as to
all six children by proving Taylor “knowingly acted . . . [i]n a manner creating a
substantial risk to the child’s physical health or safety.” Because the jury returned
a general verdict and we must affirm a guilty verdict when substantial evidence
supports any of the theories presented, we do not address the other theories for
the different children. See Iowa Code § 814.28 (2019).
                                         7


use affected their ability to care for the children. The record is thus replete with

examples of Taylor’s harmful actions and inactions that can be attributed to his

drug use.

       A law enforcement officer testified the use of drugs in a home, especially

methamphetamine, can contaminate the home and harm children in the home.

The girlfriend testified the drug use was confined to the adults’ bedroom. However,

the youngest child typically slept in this same bedroom where the adults used

drugs. Furthermore, the oldest two children testified they were aware of the drug

use in the home, as they found drugs and paraphernalia in the home and

sometimes saw Taylor use drugs in front of them. One time, Taylor told the oldest

child to try a white powder and then appeared to consume the powder himself

when the child declined.

       Along with Taylor’s sexual abuse and misconduct described above, the

three oldest children testified Taylor regularly hit their mother and the children.

This abuse included hitting the children with a belt or throwing them into a wall.

According to the oldest child, Taylor once forced two of the children to sit on the

couch “all day” and hit one of them with a belt when he urinated himself after being

denied the restroom. The adults told the children to cover bruises from the abuse,

such as wearing long pants to cover bruising on the legs. The children were rarely

allowed to play outside. When Taylor’s fighting escalated, which happened “kind

of often,” the children stayed home from school because the adults “just didn’t want

[the children] to go.”

       The owner of the Cedar Falls home testified the home was in “terrible”

condition after the family left, with human feces and urine “all over the house.” The
                                          8


oldest child testified the home had no electricity or heat at times during the winter

because the adults failed to pay bills.       The oldest child also testified they

sometimes did not have enough to eat and the responsibility for preparing meals

for the children often fell to the two oldest children using whatever food they could

find.

        This testimony about Taylor’s drug use in the home, Taylor’s abuse and

misconduct in the home, and the deplorable conditions in the home all provide

substantial evidence Taylor knowingly acted to create a substantial risk to all six

children’s health or safety and this substantial risk had a nexus with Taylor’s drug

use. Therefore, we affirm his convictions for child endangerment as to all six

children.

IV.     Conclusion

        There is sufficient evidence to support the jury’s finding Taylor performed a

sex act on the oldest child before her twelfth birthday and he created a substantial

risk to the health and safety of all six children. Therefore, we affirm his convictions

for sexual abuse in the second degree and child endangerment.

        AFFIRMED.